Case 1:19-cv-00218-JAW Document 28 Filed 08/07/20 Page 1 of 9                         PageID #: 241



                               UNITED STATES DISTRICT COURT
                                    DISTRICT OF MAINE

Federal National Mortgage Association               CIVIL ACTION NO: 1:19-cv-00218-JAW

                Plaintiff                           AMENDED COMPLAINT

                         vs.                        RE:
                                                    Wyman Road, Milbridge, ME 04658
                                                    Mortgage:
                                                    November 27, 2002
John J. Butler III and Sandra E. Butler             Book 2948, Page 211

                Defendants                          Affidavit of Lost Mortgage


        NOW COMES the Plaintiff, Federal National Mortgage Association, by and through its

attorneys, Doonan, Graves & Longoria, LLC, and hereby complains against the Defendants, John J.

Butler III and Sandra E. Butler, as follows:

                                JURISDICTION AND VENUE

    1. This Court has jurisdiction over this action pursuant 28 U.S.C. § 1332(a)(1) (Diversity)

        because the Plaintiff and Defendants are citizens of different states and the matter in

        controversy exceeds the sum or value of seventy-five thousand and 00/100 ($75,000.00)

        dollars, exclusive of interest and costs. Any Court of the United States, upon the filing of

        an appropriate pleading, may declare the rights and other legal relations of any interested

        party seeking such declaration, whether or not further relief is or could be sought under 28

        U.S.C. § 2201.

    2. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)(1) because the

        object of this litigation is a Note executed under seal currently owned and held by Federal

        National Mortgage Association, in which the Defendants, John J. Butler III and Sandra E.

        Butler, are the obligor and the total amount owed under the terms of the Note is Ninety-

        Eight Thousand Thirty-One and 36/100 ($98,031.36) Dollars, plus attorney fees and costs
Case 1:19-cv-00218-JAW Document 28 Filed 08/07/20 Page 2 of 9                                   PageID #: 242



           associated with the instant action; thus, the amount in controversy exceeds the jurisdictional

           threshold of seventy-five thousand ($75,000.00) dollars.

       3. Venue is properly exercised pursuant to 28 U.S.C. §1391(b)(2) insofar as all or a substantial
           portion of the events that give rise to the Plaintiff ’s claims transpired in Maine and the

           property is located in Maine.

                                                    PARTIES

       4. Federal National Mortgage Association is a corporation with its principal place of business

           located at 14221 Dallas Parkway, Suite 1000, Dallas, TX 75254.

       5. The Defendant, John J. Butler III, is a resident of Chico, County of Butte and State of

           California.

       6. The Defendant, Sandra E. Butler, is a resident of Cottonwood, County of Shasta and State
           of California.

                                                      FACTS

       7. On September 12, 2000, by virtue of a Warranty Deed from Rebecca Sargent, Trustee of the

           Vilora C. Wilson Revocable Trust - 1996, which is recorded in the Washington County

           Registry of Deeds in Book 2458, Page 267, the property situated at Wyman Road, County

           of Washington, and State of Maine, was conveyed to the Defendants, John J. Butler III and

           Sandra E. Butler, being more particularly described by the attached legal description. See

           Exhibit A 1 (a true and correct copy of the legal description is attached hereto and

           incorporated herein).

       8. On November 27, 2002, the Defendants, John J. Butler III and Sandra E. Butler, executed

           and delivered to Quicken Loans Inc. a certain Note in the amount of $98,300.00.


1
    All Exhibits reference herein have been previously filed on May 14, 2019 under ECF No. 1.
Case 1:19-cv-00218-JAW Document 28 Filed 08/07/20 Page 3 of 9                       PageID #: 243



     Defendants, John J. Butler III and Sandra E. Butler's personal liability is limited and/or

     extinguished by the Chapter 7 bankruptcy filed which resulted in a bankruptcy discharge. See

     Exhibit B (a true and correct copy of the Note is attached hereto and incorporated herein).

  9. To secure said Note, on November 27, 2002, the Defendants executed a Mortgage Deed in

     favor of Mortgage Electronic Registration Systems, Inc., as nominee for Quicken Loans Inc.,

     securing the property located at Wyman Road, Milbridge, ME 04658 which Mortgage Deed

     is recorded in the Washington County Registry of Deeds in Book 2948, Page 210. See

     Exhibit C (a true and correct copy of the Affidavit of Lost Mortgage is attached hereto and

     incorporated herein).

  10. The Mortgage was then assigned to Bank of America, N.A. by virtue of an Assignment of

     Mortgage dated March 2, 2015 and recorded in the Washington County Registry of Deeds in

     Book 4135, Page 171. See Exhibit D (a true and correct copy of the Assignment of

     Mortgage is attached hereto and incorporated herein).

  11. The Mortgage was further assigned to Federal National Mortgage Association by virtue of a

     Corrective Assignment dated June 5, 2015 and recorded in the Washington County Registry

     of Deeds in Book 4158, Page 63. See Exhibit E (a true and correct copy of the Corrective

     Assignment is attached hereto and incorporated herein).

  12. The Mortgage was further assigned to Federal National Mortgage Association by virtue of a

     Quitclaim Assignment dated April 13, 2018 and recorded in the Washington County Registry

     of Deeds in Book 4457, Page 29. See Exhibit F (a true and correct copy of the Quitclaim

     Assignment is attached hereto and incorporated herein).

  13. The Mortgage was affected by a Partial Discharge of Mortgage dated March 11, 2016 and

     recorded in the Washington County Registry of Deeds in Book 4239, Page 174. See Exhibit
Case 1:19-cv-00218-JAW Document 28 Filed 08/07/20 Page 4 of 9                       PageID #: 244



     G (a true and correct copy of the Partial Discharge of Mortgage is attached hereto and

     incorporated herein).

  14. On March 22, 2019, the Defendants, John J. Butler III and Sandra E. Butler, were sent a

     Notice of Mortgagor's Right to Cure, as evidenced by the Certificate of Mailing (herein after

     referred to as the “Demand Letter”). Defendants, John J. Butler III and Sandra E. Butler’s

     personal liability is limited and / or extinguished by the Chapter 7 bankruptcy filed which

     resulted in a bankruptcy discharge. See Exhibit H (a true and correct copy of the Demand

     Letter is attached hereto and incorporated herein).

  15. The Demand Letter informed the Defendants, John J. Butler III and Sandra E. Butler, of the

     payment due date, the total amount necessary to cure the default, and the deadline by which

     the default must be cured, which was thirty-five (35) days from receipt of the Demand

     Letter. See Exhibit H.

  16. The Defendants, John J. Butler III and Sandra E. Butler, failed to cure the default prior to

     the expiration of the Demand Letter.

  17. The Plaintiff, Federal National Mortgage Association, is the present holder of the Note

     pursuant to endorsement by the previous holder (if applicable), payment of value and

     physical possession of the Note in conformity with 11 M.R.S. § 3-1201, et seq., 10 M.R.S. §

     9416, and Simansky v. Clark, 147 A. 205, 128 Me. 280 (1929).

  18. The Plaintiff, Federal National Mortgage Association, is the lawful holder and owner of the

     Note and Mortgage.

  19. The Plaintiff, Federal National Mortgage Association, hereby certifies that all steps

     mandated by law to provide notice to the mortgagor pursuant to 14 M.R.S.A. § 6111 were

     strictly performed.
Case 1:19-cv-00218-JAW Document 28 Filed 08/07/20 Page 5 of 9                        PageID #: 245




  20. The total debt owed under the Note and Mortgage as of May 17, 2019 is Ninety-Eight

      Thousand Thirty-One and 36/100 ($98,031.36) Dollars, which includes:

                      Description                                 Amount
      Principal Balance                                                        $51,475.89
      Interest                                                                 $22,808.19
      Escrow Advance                                                           $15,366.54
      Late Fees                                                                    $971.74
      Deferred Legal Fees                                                        $2,710.00
      Corporate Advance                                                          $4,699.00
      Grand Total                                                              $98,031.36


  21. Upon information and belief, the Defendants, John J. Butler III and Sandra E. Butler, are
      presently in possession of the subject property originally secured by the Mortgage.

                       COUNT I – FORECLOSURE AND SALE

  22. The Plaintiff, Federal National Mortgage Association, repeats and re-alleges paragraphs 1

      through 21 as if fully set forth herein.

  23. This is an action for foreclosure and sale respecting a real estate related Mortgage and title

      located at Wyman Road, Milbridge, County of Washington, and State of Maine. See Exhibit

      A.

  24. The Plaintiff, Federal National Mortgage Association, is the holder of the Note referenced

      in Paragraph 8 pursuant to endorsement by the previous holder (if applicable) and physical

      possession of the aforesaid Note in conformity with Title 11, section 3-1201, et seq. of the

      Maine Revised Statutes and Simansky v. Clark, 147 A. 205, 128 Me. 280 (1929). As such,

      Plaintiff, Federal National Mortgage Association, has the right to foreclosure upon the

      subject property.
Case 1:19-cv-00218-JAW Document 28 Filed 08/07/20 Page 6 of 9                       PageID #: 246



  25. The Plaintiff, Federal National Mortgage Association, is the current owner and investor of

     the aforesaid Mortgage and Note.

  26. The Defendants, John J. Butler III and Sandra E. Butler, are presently in default on said

     Mortgage and Note, having failed to make the monthly payment due August 1, 2011, and all

     subsequent payments, and, therefore, have breached the condition of the aforesaid Mortgage

     and Note.

  27. The total debt owed under the Note and Mortgage as of May 17, 2019 is Ninety-Eight

     Thousand Thirty-One and 36/100 ($98,031.36) Dollars, which includes:

                     Description                                 Amount
      Principal Balance                                                       $51,475.89
      Interest                                                                $22,808.19
      Escrow Advance                                                          $15,366.54
      Deferred Late Fees                                                         $971.74
      Legal Fees                                                               $2,710.00
      Corporate Advance                                                        $4,699.00
      Grand Total                                                             $98,031.36


  28. The record established through the Washington County Registry of Deeds indicates that

     there are no public utility easements recorded subsequent to the Mortgage and prior to the

     commencement of these proceedings affecting the mortgaged premises at issue herein.

  29. By virtue of the Defendants' breach of condition, the Plaintiff hereby demands a

     foreclosure and sale on said real estate, as affected by Defendants, John J. Butler III and

     Sandra E. Butler's discharge in bankruptcy and, accordingly, this action does not seek any

     personal liability on the part of the Defendants, John J. Butler III and Sandra E. Butler, but

     only seeks in rem judgment against the property.
Case 1:19-cv-00218-JAW Document 28 Filed 08/07/20 Page 7 of 9                       PageID #: 247



   30. Notice in conformity with 14 M.R.S.A. §6111 was sent to the Defendants, John J. Butler III

       and Sandra E. Butler, on March 22, 2019, evidenced by the Certificate of Mailing. See

       Exhibit H.

   31. The Defendants, John J. Butler III and Sandra E. Butler, are not in the Military as evidenced

       by the attached Exhibit I.

   32. If you are in bankruptcy or received a bankruptcy discharge of this debt, this is not an

       attempt to collect the debt against you personally, but is notice of a possible enforcement of

       the lien against the collateral property.

                                      PRAYERS FOR RELIEF

WHEREFORE, the Plaintiff, Federal National Mortgage Association, prays this Honorable Court:

   a) Issue a judgment of foreclosure and sale in conformity with Title 14 § 6322, as affected by

       Defendants, John J. Butler III and Sandra E. Butler’s discharge in bankruptcy and,

       accordingly, this action does not seek any personal liability on the part of the Defendants,

       but only seeks in rem judgment against the property;

   b) Grant possession to the Plaintiff, Federal National Mortgage Association, upon the

       expiration of the period of redemption;

   c) Find that the Defendants, John J. Butler III and Sandra E. Butler, are in breach of the Note

       by failing to make payment due as of August 1, 2011, and all subsequent payments;

   d) Find that the Defendants, John J. Butler III and Sandra E. Butler, are in breach of the

       Mortgage by failing to make payment due as of August 1, 2011, and all subsequent

       payments;

   e) For such other and further relief as this Honorable Court deems just and equitable.
Case 1:19-cv-00218-JAW Document 28 Filed 08/07/20 Page 8 of 9       PageID #: 248




                                        Respectfully Submitted,
                                        Federal National Mortgage Association,
                                        By its attorneys,

Dated: July 24, 2020
                                        /s/ John A. Doonan, Esq.
                                        /s/ Reneau J. Longoria, Esq.
                                        John A. Doonan, Esq., Bar No. 3250
                                        Reneau J. Longoria, Esq., Bar No. 5746
                                        Attorneys for Plaintiff
                                        Doonan, Graves & Longoria, LLC
                                        100 Cummings Center, Suite 225D
                                        Beverly, MA 01915
                                        (978) 921-2670
                                        JAD@dgandl.com
                                        RJL@dgandl.com
Case 1:19-cv-00218-JAW Document 28 Filed 08/07/20 Page 9 of 9                     PageID #: 249



                                CERTIFICATE OF SERVICE

       I, Reneau J. Longoria Esq., hereby certify that on this 7th day of August, 2020 I served a

copy of the above document by electronic notification using the CM/ECF system and/or First

Class Mail to the following:

                                                     /s/Reneau J. Longoria, Esq.
                                                     John A. Doonan, Esq., Bar No. 3250
                                                     Reneau J. Longoria, Esq., Bar No. 5746
                                                     Attorneys for Plaintiff
                                                     Doonan, Graves & Longoria, LLC
                                                     100 Cummings Center, Suite 225D
                                                     Beverly, MA 01915
                                                     (978) 921-2670
                                                     JAD@dgandl.com
                                                     RJL@dgandl.com


                                        SERVICE LIST

John J. Butler III
20739 2nd Street, Apt. B
Cottonwood, CA 96022

John J. Butler III
19649 Indian Creek Drive
Cottonwood, CA 96022

Sandra E. Butler
4780 Golden Sky Way, Unit 211
San Diego, CA 92154

Sandra E. Butler
10260 Camino Ruiz, Apt. 69
San Diego, CA 92126-3482

Sandra E. Butler
5990 Dandridge Lane, Unit 169
San Diego, CA 92115
